        Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 1 of 19


 1   Christopher W. Arledge (Bar No. 200767)
     Email: carledge@onellp.com
 2   Nathaniel L. Dilger (Bar No. 196203)
     Email: ndilger@onellp.com
 3   Jenny S. Kim (Bar No. 282562)
     Email: jkim@onellp.com
 4   ONE LLP
     4000 MacArthur Boulevard
 5   East Tower, Suite 500
     Newport Beach, CA 92660
 6   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 7
     Stephen G. Larson (Bar No. 145225)
 8   Email: slarson@larsonobrienlaw.com
     Dana M. Howard (Bar No. 280798)
 9   Email: dhoward@larsonobrienlaw.com
     LARSON O’BRIEN LLP
10   555 S. Flower Street, Suite 4400
     Los Angeles, CA 90071
11   Telephone: (213) 436-4888
     Facsimile: (213) 623-2000
12
     Attorneys for Plaintiffs,
13   FIVE STAR GOURMET FOODS, INC. and
     DIRECT PACK, INC.
14
15
                          UNITED STATES DISTRICT COURT
16
                       NORTHERN DISTRICT OF CALIFORNIA
17
                                   SAN JOSE DIVISION
18
19
     FIVE STAR GOURMET FOODS,                    Case No.
20
     INC., a California corporation, and         COMPLAINT FOR:
21   DIRECT PACK, INC., a Delaware                (1) FRAUD AND DECEIT;
     corporation,                                 (2) MISAPPROPRIATION OF
22                                                    TRADE SECRETS;
                                                  (3) DESIGN PATENT
23               Plaintiffs                           INFRINGEMENT;
          v.                                      (4) ACTIVE INDUCEMENT OF
24                                                    PATENT INFRINGEMENT;
                                                  (5) TRADE DRESS
25   FRESH EXPRESS, INC., a Delaware                  INFRINGEMENT;
     corporation; PROSEAL AMERICA,                (6) ACTIVE INDUCEMENT OF
26                                                    TRADE DRESS
     INC., a Virginia corporation; JOHN               INFRINGEMENT;
27   OLIVO, an individual; KENNETH                (7) COMMON LAW UNFAIR
     DIVELY, an individual; FABIAN                    COMPETITION;
28

                                           COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 2 of 19



     PEREIRA, an individual; and DOES 1       (8) STATUTORY UNFAIR
1                                                  COMPETITION;
     through 10, inclusive,                   (9) BREACH OF CONTRACT;
2                                                  AND
                Defendants.                   (10) INTENTIONAL
3                                                  INTERFERENCE WITH
                                                   CONTRACT
4
                                              DEMAND FOR JURY TRIAL
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                                     COMPLAINT
        Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 3 of 19



 1         Plaintiffs Five Star Gourmet Foods, Inc. (“Five Star”) and Direct Pack, Inc.
 2 (“Direct Pack”) (collectively “Plaintiffs”), for their Complaint against Defendants
 3 Fresh Express, Inc. (“Fresh Express”), ProSeal America, Inc. (“ProSeal”), and
 4 DOES 1 through 10 (collectively, “Defendants”), allege as follows:
 5                                     THE PARTIES
 6         1.    Plaintiff Five Star is a corporation organized under the laws of the state
 7 of California, with its principal place of business at 3880 E. Ebony Street, Ontario,
 8 California 91761.
 9         2.    Plaintiff Direct Pack is a corporation organized under the laws of the
10 state of Delaware, with its principal place of business at 1025 W. 8th Street, Azusa,
11 California 91702.
12         3.    On information and belief, Fresh Express is a Delaware corporation
13 with a headquarters in Florida and a “principal office” in Salinas, California.
14         4.    On information and belief, Proseal is a Virginia corporation
15 headquartered in Virginia.
16         5.    On information and belief, Defendant John Olivo is the president of
17 Fresh Express and resides in Florida.
18         6.    On information and belief, Defendant Kenneth Diveley is or was during
19 all relevant times herein, the Chief Executive Officer of Fresh Express and resides in
20 Florida.
21         7.    On information and belief, Fabian Pereira is the Vice President,
22 Marketing for Fresh Express and resides in Illinois.
23         8.    On information and belief, Defendants DOES 1 through 10 participated
24 in or ratified the conduct alleged herein. These DOES are unknown at the present
25 time but likely include parent or affiliate companies of Fresh Express as well as
26 individual executives or owners of such companies and third-party vendors.
27
28
                                               3
                                         COMPLAINT
        Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 4 of 19



 1                             JURISDICTION AND VENUE
 2         9.     This Court has jurisdiction over the subject matter of this action
 3 pursuant to 28 U.S.C. §§ 1331, 1338(a), and 1367.
 4         10.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c)
 5 and 1400(b).
 6         11.    On information and belief, this Court has personal jurisdiction over
 7 Defendant Fresh Express, since Fresh Express resides and does business in this
 8 District.
 9         12.    On information and belief, this Court has personal jurisdiction over
10 Defendant Proseal because Proseal does business in this District. Proseal also
11 contractually agreed to jurisdiction in venue in the State of California.
12         13.    On information and belief, this Court has personal jurisdiction over the
13 individual defendants because all of them have done business in this District
14 including breaching contractual obligations in this District.
15         14.    On information and belief, this Court has personal jurisdiction over the
16 DOE defendants, all of whom do business in this District.
17                              GENERAL ALLEGATIONS
18         15.    In 2016, Fabian Pereira, the Head of Marketing for Fresh Express, met
19 Five Star’s CEO, Tal Shoshan, at a Produce Marketing Association trade show.
20 Some months later, Pereira sent an email to Shoshan, saying his company was
21 interested in exploring potential business options. In follow up communications,
22 Pereira made clear that Fresh Express was interested in exploring how the two
23 companies could “develop a fruitful partnership together.”
24         16.    The possibility of a partnership with Fresh Express was appealing to
25 Five Star, largely because Fresh Express is a subsidiary of Chiquita Brands, LLC, a
26 global produce company with vast contacts, resources, distribution networks, and
27 production capabilities. At the same time, Shoshan believed Fresh Express could
28 benefit from a relationship with Five Star. Fresh Express had sold prepackaged
                                                4
                                          COMPLAINT
        Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 5 of 19



 1 salad bowls in certain retail outlets, but never produced their own USDA inspected,
 2 prepackaged, value-added salad bowls, and Fresh Express had never particularly
 3 succeeded in the space or held any sizable market share in the salad bowl segment.
 4 So, when Pereira proposed that he, Olivo, and Diveley meet with Tal privately and
 5 tour Five Star’s production facilities as part of these partnership discussions, Five
 6 Star agreed.
 7         17.    The Fresh Express visitors visited and toured Five Star’s Florida
 8 facility in May of 2017. All of the visitors signed non-disclosure agreements before
 9 entering the facility, as is required of all visitors to Five Star. Prior to the tour,
10 Pereira, Olivo and Diveley met with Tal Shoshan and asked poignant questions
11 about Five Star’s marketing strategy, product composition, packaging and
12 manufacturing logistics. After this meeting, they requested and Five Star provided
13 them an extensive tour of its manufacturing facility. Five Star showed them its
14 production process, how it staffs its production lines, the equipment and equipment
15 vendors it uses, and provided a comprehensive view of FiveStar’s entire salad bowl
16 production process. For example, only Five Star knows how to set up its assembly
17 lines and what order of operations will most efficiently make its product. Only Five
18 Star knows the complicated order of machinery and live personnel that provides its
19 time-tested method for efficiently producing its salads. None of this information is
20 public; all of it is proprietary.
21         18.    Information about Five Star’s production processes, staffing, and
22 equipment are valuable, in significant part, because they are secret. Five Star’s food
23 quality, recipes, and distinctive packaging have revolutionized the ready-made salad
24 industry. A company that wishes to get into the ready-made salad industry could
25 save money, ramp up much more quickly, and compete with Five Star far more
26 effectively with such information.
27         19.    This is precisely what Fresh Express did. Very shortly after Fresh
28 Express toured Five Star’s facility, Henrique Cutrale, of the Cutrale family that
                                                  5
                                            COMPLAINT
        Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 6 of 19



 1 owns Fresh Express and parent company Chiquita, met with Tal Shoshan and made
 2 it clear that Fresh Express was not interested in any strategic partnership with Five
 3 Star. He said that Chiquita/Fresh Express was strictly a family-owned business and
 4 would never, under any circumstances, partner with others. Instead, he said that his
 5 company was only willing to discuss an outright purchase of Five Star’s
 6 prepackaged salad business.
 7         20.    Shoshan was not interested in selling any part of Five Star, and
 8 explained this to Cutrale. Even so, Cutrale followed up a month later, at the United
 9 Fresh Trade Show, invited Tal to dinner, and strongly encouraged him to reconsider.
10 On June 27, 2018, at another trade show in Chicago, Cutrale told Shoshan that if he
11 didn’t want to sell the company, he didn’t have to worry about it. Cutrale said that
12 his father had given him $80 million to purchase brand-new equipment and that he
13 would simply take Shoshan’s business away from him.
14         21.    This is what Fresh Express has attempted to do. Fresh Express has
15 used Five Star’s secret business information and publicly available information to
16 copy every aspect of Five Star’s patented salad bowl products, from the added extra
17 toppings which FiveStar was known for, to the type of ingredients, to the packaging
18 and labeling design which made Simply Fresh a very successful product line. Fresh
19 Express virtually duplicated the look of Five Star’s product line, instead of using
20 their previous (and failing) look and feel, in order to misappropriate Five Star’s
21 goodwill and customer base as the leading premium salad brand. Fresh Express’s
22 goal was to copy the product line and then sell it at a lower cost to quickly benefit
23 from the fruits of Five Stars’ many years of blood, sweat and tears.
24         22.    Defendant Proseal has long been Five Star’s packaging machinery
25 supplier. In fact, Five Star was one of the first if not the first of Proseal’s salad
26 processor clients, and Five Star, worked with Proseal to substantially improve the
27 packaging and create the gold standard that Proseal now uses to attract clients.
28 Proseal is subject to a non-disclosure agreement as part of its relationship with Five
                                                 6
                                           COMPLAINT
        Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 7 of 19



 1 Star, a true and correct copy of which is attached hereto as Exhibit. 1. As part of its
 2 efforts to misappropriate Five Star’s products and packaging, Fresh Express
 3 convinced Proseal to sell them similar equipment and create a manufacturing tool
 4 set that is virtually indistinguishable from the tool set used for Five Star’s packaging
 5 equipment. As a result, Fresh Express can make packaging that is virtually
 6 indistinguishable from Five Star’s, and Fresh Express is able to do so without
 7 incurring any of the normal time and costs of developing new packaging and is
 8 therefore able to enjoy the fruits of Five Star’s labor immediately. Also as a result,
 9 Fresh Express confuses consumers into believing they are purchasing products
10 manufactured by Five Star or a company affiliated with Five Star.
11                              FIRST CAUSE OF ACTION
12                                   (Fraud and Deceit)
13                  (Against Defendants Fresh Express and DOES 1-3)
14         23.   Plaintiffs reallege and incorporate by reference the allegations set forth
15 in paragraphs 1-22 above, as if set forth verbatim herein.
16         24.   Fabian Pereira of Fresh Express represented to Five Star in writing and
17 verbally than Fresh Express was interested in entering into a strategic partnership
18 with Five Star. Examples of Pereira’s representations are attached hereto as Exhibit
19 2. Pereira made this representation in order to induce Five Star to permit Fresh
20 Express to tour its facilities and get non-public information about its production
21 processes, staffing, and equipment.
22         25.   In reality, Fresh Express was never interested in partnering with Five
23 Star. As Fresh Express’s owner later made clear, Fresh Express does not enter into
24 partnerships with non-relatives. Fresh Express was interested in possibly acquiring
25 Five Star and, if it could not acquire Five Star, in competing directly with Five Star
26 by using any means necessary. Pereira’s representations to the contrary were false.
27         26.   Pereira made his false representations about exploring a partnership
28 with Five Star in order to gain access to Five Star’s non-public information. Pereira
                                               7
                                          COMPLAINT
        Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 8 of 19



 1 knew that if he would have shared his true intentions with Shoshan, Shoshan would
 2 not have allowed him and his group the opportunity to access the facility or gain
 3 access to Five Star’s confidential trade secrets. Five Star relied on Pereira’s
 4 statement in permitting Fresh Express to tour the facility and access its non-public
 5 information.
 6         27.     As a result of Pereira’s false statements, Five Star has now given its
 7 sensitive, non-public information to a direct competitor. That information allowed
 8 Fresh Express to enter the marketplace more quickly and produce more efficiently,
 9 at higher quality, and at a lower cost.
10         28.     Five Star has therefore been damaged in an amount to be proven at
11 trial. Five Star also seeks punitive damages in an amount necessary to punish Fresh
12 Express and deter Fresh Express and others in the future.
13                             SECOND CAUSE OF ACTION
14                           (Misappropriation of Trade Secrets)
15               (Against Defendants Fresh Express, Proseal, and DOES 4-6)
16         29.     Plaintiff hereby incorporates by reference each and every allegation in
17 paragraphs 1-28 above as if set forth fully herein.
18         30.     Plaintiff has non-public information about its business – primarily
19 information about its production processes, staffing, equipment, recipes, and
20 vendors – that is valuable, at least in part, because it is not known by others in the
21 ready-made salad industry.
22         31.     As a trailblazer in the industry that is known for its product innovation
23 and distinctive packaging, Five Star’s business information would be extremely
24 valuable to any would-be competitors. Thus, Five Star takes reasonable precautions
25 to protect its information, for example, by making information accessible only to
26 employees who need it for their job duties, by requiring all employees to sign
27 written agreements not to disclose Five Star’s information, and by requiring all
28
                                                 8
                                           COMPLAINT
        Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 9 of 19



 1 visitors to its facilities, including its key and potential vendors who would have
 2 access to this information, to sign strict non-disclosure agreements.
 3         32.   Fresh Express convinced Five Star to provide its non-public, valuable
 4 information by misrepresenting its intention to partner with Five Star.
 5         33.   As a result of Pereira’s false statements, Five Star has now given its
 6 sensitive, non-public information to a direct competitor. That information allowed
 7 Fresh Express to enter the marketplace more quickly and produce more efficiently
 8 and at higher quality than would ordinarily be possible in such a short period of
 9 time.
10         34.   In addition, Fresh Express convinced Proseal to closely duplicate the
11 tool set used to manufacture Five Star’s distinctive packaging and, with insignificant
12 changes, provide a virtually indistinguishable tool set to Fresh Express. Proseal did
13 so in violation of its non-disclosure agreement with Five Star and in violation of
14 industry professional and ethical practices. As a result, Fresh Express is able to
15 make packaging that is virtually indistinguishable from Five Star’s distinctive
16 packaging, and Fresh Express did not have to spend the time and money that it
17 would ordinarily have to spend to create and test such packaging.
18         35.   Five Star has therefore been damaged in an amount to be proven at
19 trial. Five Star also seeks punitive damages in an amount necessary to punish Fresh
20 Express and Proseal and deter them and others from such misconduct in the future.
21                             THIRD CAUSE OF ACTION
22                             (Design Patent Infringement)
23                 (Against Defendants Fresh Express and DOES 7-10)
24         36.   Plaintiffs reallege and incorporate by reference the allegations set forth
25 in paragraphs 1-35 above, as if set forth verbatim herein.
26         37.   Plaintiffs Five Star and Direct Pack are co-owners of U.S. Design Pat.
27 Nos. 698,665 and 698,666, copies of which are attached hereto as Exhibits 3 and 4.
28
                                               9
                                         COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 10 of 19



 1         38.    Fresh Express has sold and offered for sale to retailers and the general
 2 public packaging, to which the patented design, or a colorable imitation thereof, has
 3 been applied, and has thereby infringed the ‘665 and ‘666 patents. Photographs
 4 showing the infringing products are attached hereto as Exhibit 5.
 5         39.    Certain of the Doe Defendants have also infringed the ‘665 and ‘666
 6 patents by producing the infringing packaging for Fresh Express.
 7         40.    Five Star has given Fresh Express notice of the infringement through a
 8 demand letter, a copy of which is attached hereto as Exhibit 6, and through this
 9 complaint.
10         41.    Five Star and Direct Pack have been, and continue to be, damaged by
11 such infringement of the ‘665 and ‘666 patents.
12                            FOURTH CAUSE OF ACTION
13                          (Active inducement of infringement)
14                      (Against Defendant Proseal and DOES 7-10)
15         42.    Plaintiff Five Star realleges and incorporates by reference the
16 allegations set forth in paragraphs 1-41 above, as if set forth verbatim herein.
17         43.    Defendant Proseal has manufactured and sold to Fresh Express certain
18 machinery, including a manufacturing tool set, that is based on the tool set that
19 Proseal created for Five Star and which is intentionally designed to allow Fresh
20 Express to re-create almost exactly Five Star’s patented design as set forth in the
21 ‘665 and ‘666 patents.
22         44.    Proseal provided the machinery and tool sets with the express intention
23 of aiding Fresh Express in its patent infringement. Fresh Express has used Proseal’s
24 machinery and tool sets in order to accomplish its patent infringement.
25         45.    Certain of the Doe Defendants have also actively induced the
26 infringement of the ‘665 and ‘666 patents by aiding in creating the infringing tool
27 sets and directing Fresh Express in how to use the tool sets and machinery to
28 achieve the desired infringement.
                                               10
                                          COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 11 of 19



 1         46.    Five Star has given Proseal notice of the infringement through a
 2 demand letter, a copy of which is attached hereto as Exhibit 7, and through this
 3 complaint.
 4         47.    Five Star and Direct Pack have been, and continue to be, damaged by
 5 such infringement of the ‘665 and ‘666 patents.
 6                              FIFTH CAUSE OF ACTION
 7                               (Trade Dress Infringement)
 8                 (Against Defendants Fresh Express and DOES 7-10)
 9         48.    Plaintiff Five Star realleges and incorporates by reference the
10 allegations set forth in paragraphs 1-47 above, as if set forth verbatim herein.
11         49.    Five Star sells a line of high quality pre-packaged fresh salad products
12 (“Five Star Products”). Examples of such products and their packaging is shown in
13 Exhibit 8 hereto.
14         50.    In connection with its Five Star Products line, Plaintiff Five Star has
15 developed a trade dress which is essential to its business and to customers’
16 identification of Five Star as the source of the products.
17         51.    Five Star has made a substantial investment in the development of the
18 consistent appearance of its popular “Simply Fresh Salads®” Products and product
19 packaging to create what has become distinctive indicia of Five Star as the source of
20 the Five Star Products.
21         52.    The distinctive Five Star Products, and their packaging design
22 constitute protectable trade dress. On information and belief, this trade dress in not
23 only inherently distinctive, but has also established secondary meaning in the
24 marketplace such that customers have come to associate it with Five Star.
25         53.    The distinctive non-functional appearance of Five Star’s protectable
26 and trade dress includes at least the following elements:
27                a.    A rounded square transparent plastic bowl containing salad
28 ingredients, particularly lettuce or other greens;
                                               11
                                          COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 12 of 19



 1                b.     A companion transparent plastic insert containing a central
 2 receptacle to hold the salad dressing cup and several arcuate, segmental receptacles,
 3 positioned circumferentially around the central receptacle, each of the receptacles
 4 containing various colorful salad toppings;
 5                c.     An elongated generally rectangular plastic band overwrap or
 6 sleeve the overwrap or sleeve being tensioned around the bowl, with said plastic
 7 band or sleeve overwrap containing a particular look and feel through its use of font,
 8 colors and overall design that provides a vertical billboard as well as allowing for all
 9 the salad toppings to be viewed without being obstructed by the band or sleeve
10         54.    On information and belief, Fresh Express has offered for sale and sold
11 pre-packaged products, as exemplified in Exhibit 9 hereto that infringe on Five
12 Star’s trade dress.
13         55.    Five Star’s and Fresh Express’s pre-packaged salad products would
14 appeal to, and are directed to, the same class of consumers, and are displayed at the
15 retail level in close proximity to each other.
16         56.    Fresh Express’s infringing products are a basic duplication of the
17 existing successful Five Star salad line, have caused, and are likely to continue
18 causing, consumer confusion or mistake by falsely suggesting that Fresh Express’s
19 infringing products are connected with, sponsored by, affiliated with, approved by,
20 or related to Five Star.
21         57.    Fresh Express’s sale of infringing products constitutes trade dress
22 infringement in violation of 15 U.S.C. §1125(a).
23         58.    Fresh Express’s infringing activities have caused, and unless enjoined
24 by this Court, will continue to cause, irreparable injury and other damage to Five
25 Star’s business reputation and to the goodwill associated with Plaintiff Five Star’s
26 trade dress, including but not limited to, diversion of customers, lost sales and lost
27 profits. Plaintiff Five Star has no adequate remedy at law.
28
                                               12
                                          COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 13 of 19



 1                               SIXTH CAUSE OF ACTION
 2                     (Active inducement of trade dress infringement)
 3                      (Against Defendants Proseal and DOES 7-10)
 4         59.     Plaintiff Five Star realleges and incorporates by reference the
 5 allegations set forth in paragraphs 1-58 above, as if set forth verbatim herein.
 6         60.     Defendant Proseal was aware of Five Star’s use in commerce of its
 7 distinctive trade dress packaging. Proseal nevertheless supplied Defendant Fresh
 8 Express with machinery, including a manufacturing tool set, that is based on the tool
 9 that Proseal created for Five Star and which is intentionally designed to allow Fresh
10 Express to re-create almost exactly Five Star’s distinctive, trade-dress packaging.
11         61.     Proseal provided this machinery with the express intention of aiding
12 Fresh Express in its trade dress infringement. Fresh Express has used Proseal’s
13 machinery in order to accomplish its trade dress infringement.
14         62.     Certain of the Doe Defendants have also actively induced the
15 infringement by aiding in creating the infringing tool set and directing Fresh Express
16 in how to use the tool set to achieve the desired infringement.
17         63.     Five Star has given Proseal notice of the trade dress infringement
18 through a demand letter, a copy of which is attached hereto as Exhibit 7, and
19 through this complaint.
20         64.     Five Star and Direct Pack have been, and continue to be, damaged by
21 said trade dress infringement.
22                            SEVENTH CAUSE OF ACTION
23                           (Common Law Unfair Competition)
24               (Against Defendants Fresh Express, Proseal, and DOES 7-10)
25         65.     Plaintiff Five Star realleges and incorporates by reference the
26 allegations set forth in paragraphs 1-64 above, as if set forth verbatim herein.
27
28
                                                13
                                           COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 14 of 19



 1         66.    Fresh Express and Proseal were aware of the Five Star products and
 2 Five Star’s prior use of the Five Star trade dress and adopted and used its infringing
 3 packaging layout in disregard of Plaintiff Five Star’s prior use, rights and reputation.
 4         67.    Fresh Express and Proseal had access to the Five Star products
 5 packaging design that it misappropriated from Five Star.
 6         68.    Fresh Express and Proseal’s infringing use of Five Star’s packaging
 7 design has resulted in the misappropriation of, and trading upon, Five Star’s
 8 goodwill and business reputation at the expense of Plaintiff Five Star, and without
 9 any expense to Fresh Express. The effect of Fresh Express’s misappropriation of the
10 goodwill symbolized by the Plaintiff Five Star’s packaging design is to unjustly
11 enrich Fresh Express, damage Plaintiff Five Star, and confuse and/or deceive the
12 public.
13         69.    Fresh Express and Proseal’s conduct constituted, and continues to
14 constitute, unfair competition with Plaintiff Five Star, and has caused, and will
15 continue to cause, irreparable injury to Five Star’s goodwill and reputation unless
16 enjoined by this Court. Five Star has no adequate remedy at law.
17                            EIGHTH CAUSE OF ACTION
18           (Statutory Unfair Competition – Cal. Bus. & Prof. Code § 17200)
19                                (Against All Defendants)
20         70.    Five Star realleges and incorporates by reference the allegations set
21 forth in paragraphs 1-69 above, as if set forth verbatim herein.
22         71.    Fresh Express’s use of a copy, variation, simulation or colorable
23 imitation of Plaintiff Five Star’s package design in connection with its sale of
24 competing prepackaged salad products constitutes a deceptive trade practice by
25 creating a likelihood of confusion or of misunderstanding as to the source,
26 sponsorship, approval, or certification of Fresh Express’s goods and/or services, or
27 by creating a likelihood of confusion or of misunderstanding as to affiliation,
28 connection, or association with, or certification by, Five Star.
                                               14
                                          COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 15 of 19



 1         72.   Fresh Express’s use of a tool set that is virtually indistinguishable from
 2 Five Star’s manufacturing tool set to make its packaging is also a deceptive trade
 3 practice that constitutes a deceptive trade practice by creating a likelihood of
 4 confusion or of misunderstanding as to the source, sponsorship, approval, or
 5 certification of Fresh Express’s goods and/or services, or by creating a likelihood of
 6 confusion or of misunderstanding as to affiliation, connection, or association with,
 7 or certification by, Five Star.
 8         73.   Fresh Express’s acts are in violation of California’s Unfair Competition
 9 Law. Cal. Bus. & Prof. Code § 17200.
10         74.   Proseal, the individual defendants, and the DOE defendants have taken
11 and continue to take steps to aid Fresh Express in its violation of Section 17200.
12         75.   As a consequence of the foregoing, Fresh Express has been unjustly
13 enriched, Five Star has suffered and will continue to suffer irreparable harm and
14 loss, and Five Star has no adequate remedy at law.
15                             NINTH CAUSE OF ACTION
16                                   (Breach of contract)
17      (Against Defendants Proseal, Olivo, Diveley, Pereira, and Fresh Express)
18         76.   Five Star realleges and incorporates by reference the allegations set
19 forth in paragraphs 1-75 above, as if set forth verbatim herein.
20         77.   Defendants Proseal, Olivo, Diveley, and Pereira all have entered into
21 non-disclosure agreements with Five Star related to Five Star’s confidential
22 information. Proseal’s NDA is attached hereto as Exhibit 1. Olivo’s NDA is
23 attached hereto as Exhibit 10. Diveley’s NDA is attached hereto as Exhibit 11.
24 Pereira’s NDA is attached hereto as Exhibit 12. Olivo, Diveley, and Pereira entered
25 into those NDA’s as part of their job duties for Fresh Express.
26         78.   All of these defendants have breached their NDA’s by providing Five
27 Star’s confidential information to Fresh Express for its use in competition against
28 Five Star and by not destroying or returning to Five Star its confidential information
                                               15
                                          COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 16 of 19



 1 as required pursuant to the NDA’s. Olivo, Diveley, and Pereira breached their
 2 NDA’s as part of their job duties for Fresh Express and for the benefit of Fresh
 3 Express.
 4         79.   Therefore, Fresh Express should be deemed to be a signatory to the
 5 NDA’s of Olivo, Diveley, and Pereira.
 6         80.   Five Star has performed all of its obligations under the various NDA’s
 7 or has been excused from performing as a result of defendants’ material breaches of
 8 those agreements.
 9         81.   Five Star has been damaged by defendants’ breaches in an amount to
10 be proven at trial.
11                             TENTH CAUSE OF ACTION
12                        (Intentional interference with contract)
13                          (Against Defendant Fresh Express)
14         82.   Five Star realleges and incorporates by reference the allegations set
15 forth in paragraphs 1-81 above, as if set forth verbatim herein.
16         83.   Defendant Fresh Express was aware of the NDA’s set forth above with
17 Defendants Proseal, Olivo, Diveley, and Pereira.
18         84.   Defendant Fresh Express intentionally took steps to convince Proseal,
19 Olivo, Diveley, and Pereira to breach their NDA’s with Five Star.
20         85.   To the extent that the Olivo, Diveley, and Pereira NDA’s are not
21 deemed to be contracts entered into by Fresh Express, then Fresh Express has
22 interfered with those agreements in its conduct. Fresh Express has also interfered
23 with Proseal’s contract with Five Star.
24         86.   Five Star has been damaged by Fresh Express’s intentional interference
25 with the NDA’s between Five Star and Proseal, Olivo, Diveley, and Pereira. Five
26 Star seeks damages in an amount to be proven at trial.
27         87.   Because Fresh Express’s conduct was willful, oppressive, and
28 malicious, Five Star also seeks punitive damages in an amount necessary to punish
                                              16
                                         COMPLAINT
       Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 17 of 19



 1 Fresh Express and deter Fresh Express and others from engaging in such misconduct
 2 in the future.
 3
 4                                  PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiffs Five Star and Direct Pack respectfully request relief
 6 and pray for judgment as follows:
 7         1.       Temporarily, preliminarily, and permanently enjoining Defendants,
 8 their employees, agents, officers, directors, attorneys, successors, affiliates,
 9 subsidiaries and assigns, and all those in active concert and participation with
10 Defendants, from infringing the ‘665 and ‘666 Patents and Five Star’s trade dress;
11         2.       Temporarily, preliminarily, and permanently enjoining Defendants,
12 their employees, agents, officers, directors, attorneys, successors, affiliates,
13 subsidiaries and assigns, and all those in active concert and participation with
14 Defendants, from any further possession or use of Five Star’s trade secrets;
15         3.       Awarding Plaintiffs Five Star and Direct Pack their actual damages in
16 an amount to be proved at trial and/or as otherwise provided by law;
17         4.       Awarding Plaintiffs Five Star and Direct Pack the total profit realized
18 by Defendants as a result of the infringement of the ‘665 and ‘666 Patents, the use
19 of Five Star’s trade dress, and the possession and use of Five Star’s trade secrets;
20         5.       Awarding Plaintiffs Punitive Damages, in an amount determined by the
21 finder of fact;
22         6.       Awarding Plaintiffs their attorneys’ fees;
23         7.       Awarding Plaintiffs prejudgment interest;
24 / / /
25 / / /
26 / / /
27 / / /
28
                                                 17
                                            COMPLAINT
     Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 18 of 19



1       8.    Awarding Plaintiffs the costs of suit incurred herein; and
2       9.    Awarding such other and further relief as is just and proper.
3
4 Dated: September 5, 2019              ONE LLP
5
6                                       By: /s/ Christopher W. Arledge
                                            Christopher W. Arledge
7                                           Nathaniel L. Dilger
8                                           Jenny S. Kim

9                                           -and-
10                                      LARSON O’BRIEN LLP
11                                          Stephen G. Larson
12                                          Dana M. Howard

13                                          Attorneys for Plaintiffs,
                                            FIVE STAR GOURMET FOODS, INC.
14                                          and DIRECT PACK, INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           18
                                      COMPLAINT
     Case 5:19-cv-05611-PJH Document 1 Filed 09/05/19 Page 19 of 19



1                           DEMAND FOR JURY TRIAL
2       Plaintiffs hereby demand a trial by jury of all issues so triable under the law.
3
4 Dated: September 5, 2019               ONE LLP
5
6                                        By: /s/ Christopher W. Arledge
                                             Christopher W. Arledge
7                                            Nathaniel L. Dilger
8                                            Jenny S. Kim

9                                            -and-
10                                       LARSON O’BRIEN LLP
11                                           Stephen G. Larson
12                                           Dana M. Howard

13                                           Attorneys for Plaintiffs,
                                             FIVE STAR GOURMET FOODS, INC.
14                                           and DIRECT PACK, INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            19
                                       COMPLAINT
